DETAILED ACTION

This office action is in response to the application filed on 10/07/2020.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 10/07/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/07/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-15, 19-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Biagini (US Patent or PG Pub. No. 20150115888, hereinafter ‘888).
Claim 1, ‘888 teaches a switching power supply device (e.g., see Fig. 4) comprising: 
a plurality of power supply circuits (e.g., input circuits of Ph1, Ph2, Ph3) corresponding to respective phases of a polyphase AC power supply as an external power supply (e.g., see Fig. 4), each of the power supply circuits including a filter circuit (e.g., the input filter of 13a, 13b, 13c respectively, see Fig. 4); 
a switching circuit (e.g., the switching circuits corresponding to 11 and 12 respectively) configured to be able to switch a connection destination of another power supply circuit other than a specific power supply circuit corresponding to a specific phase of the external power supply among the power supply circuits to a phase corresponding to the other power supply circuit or the specific phase (e.g., see [0016][0018] [0079], Fig. 4); and 
a control unit (e.g., the control means 6, 8, see [0016][0072][0096], claims 3, 4, 6) configured to control the switching circuit in accordance with a number of phases of the external power supply connected to the switching power supply device (e.g., see [0016][0018] [0079], Fig. 4), wherein 
the control unit is configured to connect, to each phase of the external power supply connected to the switching power supply device, the other power supply circuit corresponding to the phase, and connect the other power supply circuit as a surplus to the specific phase when the number of phases of the external power supply connected to the switching power supply device is smaller than a number of the power supply circuits (e.g., when only one phase connected, [0079], Fig. 4).
Claim 2, ‘888 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein, when a single-phase AC power supply is connected to the switching power supply device (e.g., 2), the control unit is configured to connect the other power supply circuit to the specific phase corresponding to the single-phase AC power supply (e.g., when only one phase connected, see [0016][0018] [0079], Fig. 4).
Claims 3-4, ‘888 teaches the limitations of claims 1 and 2 respectively as discussed above.  It further teaches that wherein each of the power supply circuits further comprises a voltmeter (e.g., the control means 8 detecting the input AC voltage value, see [0018]), and the control unit is configured to determine the number of phases of the external power supply connected to the switching power supply device based on a voltage value measured by the voltmeter (e.g., (e.g., the V at the input of the rectifier of each AC/DC converter, see [0016][0018] [0079], Fig. 4).
Claim 5, ‘888 teaches the limitations of claim 3 as discussed above.  It further teaches that wherein each of the power supply circuits further comprises an AC/DC converter (e.g., at 13a, 13b, 13c respectively) configured to convert AC power output from the filter circuit into DC power, and the voltmeter measures a voltage of an output capacitor (e.g., the value of Vfb detected by 6 of each AC/DC converters being function of Vout, see Fig. 4) included in the AC/DC converter  (e.g., see Fig. 4).
Claims 6-9, ‘888 teaches the limitations of claims 1-4 respectively as discussed above.  It further teaches that wherein the filter circuit comprises an X capacitor or a Y capacitor (e.g., the capacitors of the input filter of each phase, see Fig. 4).
Claims 10-14, ‘888 teaches the limitations of claims 1-4 respectively as discussed above.  It further teaches that wherein the plurality of power supply circuits includes three or more power supply circuits (e.g., 13a, 13b, 13c), and the switching circuit includes switching circuits (e.g., the switching circuits corresponding to 11 and 12 respectively) that are disposed for other power supply circuits except for the specific power supply circuit (e.g., the switching circuits corresponding to 11 and 12 in response to the detection of single phase or 3-phase input  respectively, see [0016][0018] [0079], Fig. 4).
Claim 15, ‘888 teaches the limitations of claim 10 as discussed above.  It further teaches that wherein the control unit is configured to control the switching circuits at different timings (e.g., 11 and 12 is operated in response to single or 3-phase AC input detected respectively, see [0016] [0018]  [0079],  Fig. 4).
Claim 19, ‘888 teaches a vehicle (e.g., the electric vehicles, see [0001][0047]-[0049]) comprising: the switching power supply device according to claim 1 (e.g., see discussion in claim 1 rejection above).
For method claim 20, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Biagini (US Patent or PG Pub. No. 20150115888, hereinafter ‘888), in view of TAZAKI et al. (JP2017169350A, hereinafter TAZAKI)(Examiner Note: US PG Pub. No. 20190036462 is relied on as English translation of JP2017169350A).
Claim 16, ‘888 teaches the limitations of claim 5 as discussed above. 
 ‘888 does not explicitly disclose that the switching power supply device further comprising: a rush current prevention circuit configured to prevent a rush current, the rush current prevention circuit being disposed on a power supply line on a negative side of the external power supply and at a position closer to the external power supply than a connection point to which the power supply circuits are connected.
TAZAKI discloses a switching power supply device for vehicle charging (e.g., 100, 200, see Fig. 1-11) further comprising: a rush current prevention circuit (e.g., 12) configured to prevent a rush current (e.g., the inrush current, see Abstract), the rush current prevention circuit being disposed on a power supply line (e.g., line N) on a negative side of the external power supply and at a position closer to the external power supply than a connection point to which the power supply circuits are connected (e.g., see [0005][0031][0059][0060]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the switching power supply device of ‘888 to include the rush current prevention circuit as disclosed in TAZAKI, because it prevents inrush current (e.g., see Abstract).
Claim 17, the combination of ‘888 and TAZAKI disclosed limitations of claim 16 as discussed above.   ‘888 does not explicitly disclose that wherein the control unit is configured to: connect the other power supply circuit to the specific phase and make a relay included in the rush current prevention circuit nonconductive to perform initial charging of the output capacitor; and make the relay of the rush current prevention circuit conductive while keeping the other power supply circuit as a surplus being connected to the specific phase after the initial charging of the output capacitor when the number of phases of the external power supply connected to the switching power supply device is smaller than the number of the power supply circuits.
TAZAKI further discloses that wherein the control unit is configured to: 
connect the other power supply circuit to the specific phase and make a relay (e.g., the inrush current prevention relay 14) included in the rush current prevention circuit nonconductive to perform initial charging of the output capacitor (e.g.,  see [0034][0036]-[0040], Fig. 1-2); and make the relay of the rush current prevention circuit conductive while keeping the other power supply circuit as a surplus being connected to the specific phase after the initial charging of the output capacitor when the number of phases (e.g., 10a only in Fig. 1) of the external power supply connected to the switching power supply device is smaller than the number of the power supply circuits (e.g., power supply circuits 1a and 1b respectively in Fig. 1, see [0034][0036]-[0040], Fig. 1-2).
TAZAKI reads the same obviousness as discussed in claim 16 rejection above.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claim 18, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the control unit is configured to connect the other power supply circuit to the specific phase to perform the initial charging of the output capacitor when a voltage value of the external power supply is equal to or smaller than a predetermined value.
Examiner's Note:
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838